649 F.2d 462
FEDERAL RESERVE BANK OF ST. LOUIS, Plaintiff-Appellee,v.CITY OF MEMPHIS et al., Defendant-Appellant.
No. 79-1631.
United States Court of Appeals,Sixth Circuit.
May 5, 1981.

Appeal from the Western District of Tennessee; Bailey Brown, Judge, 515 F.Supp. 63.
Preston Wilson, Memphis, Tenn., for defendant-appellant.
Thomas R. Prewitt, Jr., S. Russell Headrick, Armstrong, Allen, Braden, Goodman, McBride & Prewitt, Memphis, Tenn., for plaintiff-appellee.
Before WEICK, KEITH and JONES, Circuit Judges.

ORDER

1
Upon consideration of the briefs, record and arguments of counsel, it is ordered that the judgment of the district court be and it is hereby affirmed on the opinion of District Judge Bailey Brown expressed in his order granting summary judgment to the plaintiff.